Citation Nr: 0612107	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than June 15, 
2000, for the assignment of a 60 percent disability rating 
for L4-5 disc herniation with associated neural compression.

2.  Entitlement to an effective date earlier than June 15, 
2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected disorders 
(TDIU).

3.  Entitlement to an effective date earlier than September 
26, 2001, for the grant of service connection for post-
traumatic stress disorder (PTSD).




INTRODUCTION

The veteran had active military service from October 1974 to 
June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted a 60 
percent disability rating for his back disorder, effective 
September 26, 2001 (date of receipt of claim).  After the 
veteran filed a notice of disagreement (NOD) to the effective 
date, an August 2004 decision granted an earlier effective 
date of June 15, 2000.  The veteran filed his appeal in 
September 2004, arguing that the effective date should be in 
1998.

As discussed in more detail in the REMAND below, the Board 
finds that the veteran filed a timely notice of disagreement 
with the effective dates assigned for the grant of TDIU and 
service connection for PTSD, thereby initiating, but not 
perfecting, an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

With respect to the claim for an earlier effective date for 
the 60 percent rating for the veteran's back disorder, it is 
necessary to remand the claim to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The 
notice letters sent to him in October 2002 and October 2003 
did not tell him what evidence is needed to substantiate his 
claim for an earlier effective date.  

Also, the veteran states he has consistently been treated for 
his back condition at the VA Medical Center in Huntington 
since 1997.  The earliest outpatient treatment records in the 
file date from June 2000.  Clearly determining at what time 
he met the criteria for a higher rating requires a complete 
record of his VA treatment.  Therefore, these records must be 
obtained.

As for the other claims, the veteran has disagreed with those 
effective dates as well.  A February 2003 rating decision 
granted service connection for PTSD, effective September 26, 
2001.  In an October 2003 statement, the veteran indicated:  
"I also was being treated for PTSD in 19? Which my date 
should be early [sic] then Sept 2001."  A July 2004 rating 
decision granted entitlement to TDIU as of September 26, 
2001, but an August 2004 rating decision then granted TDIU 
from June 15, 2000.  In his September 2004 substantive 
appeal, the veteran stated "Request my total disability date 
be moved back to my last month of work Nov 1998."  These 
statements from the veteran clearly evidence his belief that 
he is entitled to earlier effective dates for the grant of 
TDIU and service connection for PTSD.  The claims must be 
remanded to allow the RO to provide the veteran with a 
statement of the case (SOC) on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, an issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for an 
earlier effective date for the 60 percent 
rating for the back disorder.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).

2.  Obtain the veteran's medical records 
from the VA Medical Center in Huntington 
for treatment of back disability from 
1997 to June 2000.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.

3.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA),  have been 
completed, the RO should readjudicate the 
claim for an effective date earlier than 
June 15, 2000, for the grant of a 60 
percent rating for the veteran's back 
disorder.  If such action does not 
resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this case should 
be returned to this Board for further 
appellate review, if in order.  

4.  Provide the veteran a statement of 
the case as to the issues of entitlement 
to an effective date earlier than June 
15, 2000, for the grant of a total 
disability rating based on individual 
unemployability due to service-connected 
disorders (TDIU) and an effective date 
earlier than September 26, 2001, for the 
grant of service connection for post-
traumatic stress disorder (PTSD).    The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



